DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites only limitations which are required by parent independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites only limitations which are required by parent independent claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 17 of U.S. Patent No. 10,990,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.  Although the claims of the patent don’t specifically recite an “identifying” step as recited in claims 1, 12, and 20 of the instant application, the Examiner asserts that the selecting step of the parent claims performs the same function as the identifying and selecting steps of the presently claimed invention.  Essentially, in selecting the data objects according to the retention policy, the data objects to select must be identified according to the retention policy in order to select the proper data objects.  Therefore, the Examiner asserts that the claims of the instant application and the parent obviously teach the same limitations.

Claims 1 and 4 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 and 17 of U.S. Patent No. 10,936,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.  Although the claims of the patent don’t specifically recite an “identifying” step as recited in claims 1, 12, and 20 of the instant application, the Examiner asserts that the selecting step of the parent claims performs the same function as the identifying and selecting steps of the presently claimed invention.  Essentially, in selecting the data objects according to the retention policy, the data objects to select must be identified according to the retention policy in order to select the proper data objects.  Therefore, the Examiner asserts that the claims of the instant application and the parent obviously teach the same limitations.


Allowable Subject Matter
Claims 1 – 6, 8 – 15, and 17 – 20 would be allowable if rewritten, amended, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 – 20 would be allowable if rewritten, amended, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection set forth above because the prior art of record fails to teach or suggest alone or in combination wherein the retention policy specifies that a greater number of references by applications to a given object corresponds to a higher priority for the given object remaining stored in the first location, as required by independent claims 1, 12, and 20, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a higher priority for an object with a greater number of references (US Patent Application Publication No. 2017/0277435; Paragraph [0066]), but does not teach that the references to the objects are by applications, as required by independent claims 1, 12, and 20.
Claims 2 – 6, 8 – 11, 13 – 15, and 17 – 19 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable independent claims 1 or 12.
Claims 7 and 16 would also be allowable if rewritten or amended to overcome the 112 rejection set forth above, because of their dependence upon claims 1 and 12, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181